DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Background on the Art
	The resistance of an element is well-known in the art. Below is a picture showing how to calculate the resistance of an element. Examiner is taking official notice of this fact.

    PNG
    media_image1.png
    297
    268
    media_image1.png
    Greyscale

Using resistors to divide a voltage are well-known in the art, and using multiple resistors to divide the voltage up into sub-voltages is also well-known in the art. This can be seen in the drawing below taken from Kyusun Choi, CSE 577   VLSI Systems Design, Penn State College of Engineering, DAC lecture notes, http://www.cse.psu.edu/~kxc104/class/cse577/11s/lec/dac.pdf

    PNG
    media_image2.png
    664
    758
    media_image2.png
    Greyscale

	In addition, it is known that one can create a voltage divider resistance string by incorporating fuses. This is shown in figure 1 of US 7,764,109 B2. Where the fuses allow one to trim the resistance of the voltage divider.

    PNG
    media_image3.png
    545
    223
    media_image3.png
    Greyscale
 
	In conjunction with this, it is known that one can short a resistor or a plurality of resistors inorder to change the resistance value of the resistor ladder. This is shown in US 2010/0072574 A1 in figures 2A and 2B, and stated in ¶ 0046. This allows one to create a premade resistors and 

    PNG
    media_image4.png
    718
    596
    media_image4.png
    Greyscale





Further, at least figure 2 of KR 20080001488 A filed on the IDS dated October 2, 2019 also teaches the resistor string is known in the art, where it is known in the art that this resistor string can be formed from a single resistive material with multiple taps as shown in figure 1 of US 6,060,760 below.

    PNG
    media_image5.png
    590
    852
    media_image5.png
    Greyscale


	
In addition it also known in the art that semiconductor processes can have at least 6 metals layers. This is evidenced by MOSIS Scalable CMOS (SCMOS) Design Rules, Rev. 8.0, 

    PNG
    media_image6.png
    580
    685
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1104
    750
    media_image7.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 6,060,760) (“Tan”), in view of Kisara et al. (US 2008/0237801 A1) (“Kisara”), in light of the evidentiary references listed below.
Regarding claim 1, Tan teaches at least in figure 1:
a plurality of connection structures (1-4) arranged in a first direction (1-4 are arranged in a first direction); 
a resistive line (R) connected to the plurality of connection structures (1-4) and including a plurality of resistive regions (R between 1-2, R between 2-3, and R between 3-4) arranged in the first direction (they are arranged in  a first direction), 
each of the resistive regions (R between 1-2, R between 2-3, and R between 3-4) is between a respective pair of adjacent connection structures of the plurality of connection structures (R between 1-2, R between 2-3, and R between 3-4); and 

Tan does not show:
Wherein the first resistive line comprises:
First and second long sidewalls that extend in the first direction and first and second short sidewalls that extend in a second direction and connect to the first and second long sidewalls 

    PNG
    media_image8.png
    614
    1061
    media_image8.png
    Greyscale

However, this limitation would have been obvious to one of ordinary skill in the art. This is because it is simply a change of shape of the first resistive line (R) of Tan. As can be seen above if one chooses to straighten out the resistive line (R) of Tan one would meet this limitation. This is because it would have been obvious to one of ordinary skill in the art that doing so would result in…
Wherein the first resistive line (R) comprises:
First (A) and second (B) long sidewalls that extend in the first direction (direction of A and B) and first (C) and second (D) short sidewalls that extend in a second direction (direction of C and D) and connect to the first (A) and second (B) long sidewalls .
Examiner’s position that the above is a matter of change of shape of the resistance line is supported by at least the following references:
Imamura et al. (US 4,906,966), where in figure 13 a resistance line R4/R2 is straight between end contacts T1 and 11a, and has a plurality of intermediate contacts 136;
Piasecki et al. (US 6,529,152 B1), where in figure 1 we can see that there is a linear resistance line of polysilicon 12 that has a plurality of contact points 14/16/18/20/26. Further, we see in figure 3, that one can even has taps, or contact points, on both sides of the resistance line. Still further, we see in figure 2 that the structure of figure 1 and figure 3 can be extended into a vertical resistance line; and
Praria (US 4,505,032), where in figure 1-4, we see that one can make a vertical resistor line or that one can change the shape of the vertical resistor line. 
All of the above evidentiary references stand for the proposition that one of ordinary skill in the art knows how to make a linear resistive line. Further, it would have been obvious to one of ordinary skill in the art to change the shape of the resistance line. One reason one would change the shape of the resistance line is for compactness. As can be seen in Examiner’s annotated figure 1 above a sinusoidal type resistance line is more compact design, whereas the linear resistance line extends further out. Which one is chosen by one of ordinary skill in the art depends on their design. If the device is only going to be a resistor pack, network, or array such as that shown below then it might make sense to just make them all linear as it would allow for optimization of the semiconductor wafer.

    PNG
    media_image9.png
    640
    640
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    350
    500
    media_image10.png
    Greyscale

Therefore, based upon the above it would have been obvious to one of ordinary skill in the art to change the shape of the resistor array of Tan.

Additionally, based upon the above, regarding the limitation,
wherein at least one of the plurality of conductive pads is not configured to use as a voltage node,
this is a matter of choice to one of ordinary skill in the art. The use of “configured to” does not relate to any structure. This is because all the voltage nodes, i.e. contacts, are made the same. It relates to how one of ordinary skill in the art uses the device. Whether they choose to connect a device to the contact, or “voltage node”.  Therefore, this limitation is directed to the manner of using, or the manner of operating, the device. Under MPEP 2114(II) the manner of operating the device does not differentiate the device from the prior art. This is because "apparatus claims 

Tan does not explicitly show:
a plurality of conductive pads on the plurality of connection structures and connected to the resistive line.

Kisara teaches at least in figure 1A-B:
That in order to connect the contact structures of Tan (1-4) to the resistive line of Tan (R) one needs to have a via (Kisara 170, where the via is the connection structure). 
It would have been obvious to one of ordinary skill in the art that the metal contact of Tan would need to have a via like that of Kisara. This is because the via is necessary to make an electrical contact between the connection structure (Tan 1-4, metal contact) and the resistance material R of Tan.

Therefore, the combination of Tan and Kisara teach:
a plurality of conductive pads ( Kisara 190; Tan 1-4) on the plurality of connection structures (Kisara 170, which are underneath each and every Tan 1-4) and connected to the resistive line (Tan R).



Tan does not explicitly show:
Wherein the plurality of connection structures includes a plurality of contacts arranged in the first direction,
wherein each of the plurality of contacts extends from the resistive line to a conductive plurality of conductive pads, and 
wherein the plurality of contacts includes a first contact and a second contact adjacent to in the first direction, and wherein one of the plurality of conductive pads is connected to the first contact and to the second contact.


However, based upon the discussion above, the combination of prior art references teaches the limitations:
wherein the plurality of connection structures includes a plurality of contacts (Tan 1-4; Kisara 190 at the top metal layer) arranged in the first direction (they are so arranged), and 

wherein the plurality of contacts includes a first contact and a second contact adjacent to in the first direction (Tan 1-4).

 The references above do not teach:
wherein one of the plurality of conductive pads is connected to the first contact and to the second contact.

However, evidenctiary reference D) Oshima (US 2010/0072574 A1) teaches:
wherein one of the plurality of conductive pads is connected to the first contact and to the second contact (figure 2A, where one can create a resistance string and then short two resistors together).
One of ordinary skill in the art would be motivated to short two positions of the voltage ladder together because it would allow them to change the resistance of the resistance ladder, and thus, the voltage at said shorted point, without having to create an entirely new design and fabricate it. Thus, one of ordinary skill in the art could create new resistances with a resistor already formed simply by shorting, or connecting, nodes together.
Regarding claim 8, Kisara teaches at least in figure 1A-B:
wherein the resistive line (the line containing 120/130/140) includes a semiconductor pattern (132/141/142 et al.) and a silicide film (133/143 et al.) on an upper surface of the semiconductor pattern (132/141/142 et al.), and 

Kisara does not teach:
wherein the silicide film extends from the first short sidewall to the second short sidewall of the resistive line.
However, it would have been obvious that one of ordinary skill in the art would extend the silicide film (133/143 et al.) across the resistive line in order to adjust the resistivity of the resistive line. ¶ 0038, where the silicide lowers the resistivity of the impurity area and thus lowers the resistivity of the resistor.
Therefore, the combination of Tan and Kisara teach:
wherein the silicide film (Kisara 133/143 et al.) extends from the first short sidewall (Tan C) to the second short sidewall (Tan D) of the resistive line (Tan R; Kisara (the line containing 120/130/140).
Regarding claim 9, Tan and Kisara teach:
wherein an upper surface of the resistive line (Tan R; Kisara 132/141/142 et al.) includes a first region comprising a semiconductor material (Kisara top of 141) and a second region comprising a silicide (Kisara 143), and 
wherein the plurality of connection structures (Kisara 170) is connected to the second region of the upper surface of the resistive line (Kisara 143).
Regarding claim 13,

This is how one of ordinary skill in the art will use a resistor ladder. This is the known function of said resistor ladder. This is the ordinary and customary use of the resistor ladder.

Claim 2-5, 16, 19-21, 35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 6,060,760) (“Tan”), in view of Kisara et al. (US 2008/0237801 A1) (“Kisara”), in view of MOSIS Scalable CMOS (SCMOS) Design Rules, Rev. 8.0, as evidenced by https://en.wikipedia.org/wiki/Back_end_of_line.
Regarding claim 2, 
wherein the plurality of connection structures includes a first node connection structure and a second node connection structure (the first node structure and second node structure are known in the art being different metal layers (i.e. M1-M2; MOSIS teaches that an industry standard process can have at least 6 metal layers; It would have been obvious to one of ordinary skill in the art to add as many metal layers as is necessary to 1) make the resistor process compatible with the other processes being performed on the die (e.g. transistor process), and 2) to make sure that all processes being performed on the die have the end metal layers terminate at the same level in order to provide electrical connections from outside of the die to the resistor inside the die), and
wherein each of the first and second node (these are identical) connection structures includes a lower contact (Kisara 170 in M1)) on the resistive line (Tan R), a conductive insertion pad (Kisara 190 in M1) on the lower contact (Kisara 170 in M1), and an upper contact (Kisara 170 in M2) on the conductive insertion pad (Kisara 190 in M1).
Regarding claim 3, 
wherein the first node connection structure and the second node connection structure are adjacent to each other (based upon figure 1 of Tan the first node and second node are adjacent to each other), and 

Regarding claim 4, 
wherein the first node connection structure and the second node connection structure are adjacent to each other  (based upon figure 1 of Tan the first node and second node are adjacent to each other), 
wherein the plurality of conductive pads (one of Kisara  190 in each metal layer M1-M6) includes a first conductive pad (Kisara  190 in the top level metal one of ordinary skill in the art choses to use), and 
wherein the first conductive pad is connected to the first node connection structure and not connected to the second node connection structure (this is obvious as one would like Kisara  190 associated with Tan 1 to be connected to Tan 1, and the Kisara  190 associated with Tan 2 to be connected to Tan 2).
Regarding claim 5, 
wherein the plurality of connection structures further includes at least one or more dummy connection structures, wherein the dummy connection structure includes a contact on the resistive line, and a conductive insertion pad on the contact, and wherein the dummy connection structure is not connected to the plurality of conductive pads.

Since one have ordinary skill in the art has chosen in their design to not use the specific voltage at a specific node, they would readily understand that they can remove, or not form, either the connection structure or connective pad for said node. Further, one of ordinary skill can choose to remove, or not form, the connection structure, or connective pad at any of the metal layers of the device. This is because the removal or non-formation of the connection structure or connective pad has no impact upon the resistance material (R), and the resistance at all the remaining nodes is not changed by the remove of the connection structure or connective pad. Therefore, this limitation is obvious as it is obvious to element an element if its function is not desired. MPEP 2144.04(II).
Regarding claim 16, 
The only difference between claim 16 and claims 1-2 is that claim 16 is claiming an equal distance between the connection structures. However, this limitation is known in the art. This is because it is known that in a resistor ladder how one spaces the connection structures determine the resistance between the connection structures. Thus, for example if one double spacing between Tan 1-2 when compared to Tan 2-3, then the resistance of the resistor between Tan 1-2 would be double the resistance of Tan 2-3. And, if one may the spacing equal the resistance would be equal. This is governed by the equation R=ρ (L/A), or resistance is equal to the resistivity of the material multiplied by its length and divided by its area.
Regarding claim 19,
Claim 19 contain subject matter contained in claim 5 and is rejected for the same reasons as claim 5.
Regarding claim 20-21,
The only difference between claim 20-21 and claims 1-3, and 13 is that claim 20-21 include a third metal layer (third connection structure). However, as stated in claim 2 above, it is known in the art that one can have 6 metal layers. Therefore, adding additional metal layers is considered a duplication of parts under MPEP 2144.04(VI)(B).
Regarding claim 35,
Claim 35 is directed to having two devices of claim 1 connected together. Which is to say two resistor strings connected together. Based upon figure 2 and figure 1 of Tan it would have been obvious to one of ordinary skill in the art to make two copies of figure 1 of Tan and connect them together. One of ordinary skill in the art would be motivated to do this because it would make designing a longer resistor string easier. This is because one of ordinary skill in the art would have to design and layout only a single string, and then in the layout software they could copy and paste this string together and connect them with a metal line. Doing this way would increase design and development time of the resistor string. Therefore, this claim would have been obvious to one of ordinary skill in the art based upon the teachings of claim 1 and the knowledge of one of ordinary skill in the art.
Regarding claim 37,
wherein the connection conductive pad is at the same metal level as the first and second conductive pads (it would have been obvious to one of ordinary skill in the art that because they have access to metal layers M1-M6 they could have connected the two resistor strings at any one 


Response to Arguments
Applicant's arguments filed May 10, 2021 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant’s on page 10 states that Examiner is using improper hindsight for the limitation…
Wherein the plurality of connection structures includes a plurality of contacts arranged in the first direction, wherein each of the plurality of contacts extends from the resistive line to a conductive plurality of conductive pads, and wherein the plurality of contacts includes a first contact and a second contact adjacent to in the first direction, and wherein one of the plurality of conductive pads is connected to the first contact and to the second contact.
Specifically, Applicant asserts that Examiner is using hindsight for the limitation…
wherein one of the plurality of conductive pads is connected to the first contact and to the second contact.
Applicant states that Examiner’s hindsight is based solely on their own specification and Examiner did not cite any reference for the above limitation. 
	Examiner respectfully disagrees. As can be seen in the background section Examiner has cited to two references which show why one would want to short sections of the resistor together. The first reference cited US 7,764,109 B2 states that one would want to short sections of the resistor together to trim the resistance of the resistor voltage divider. Abstract. The second reference US 2010/0072574 A1 states that one can adjust, trim, the resistance of the resistor after 
One of ordinary skill in the art would be motivated to short two positions of the voltage ladder together because it would allow them to change the resistance of the resistance ladder, and thus, the voltage at said shorted point, without having to create an entirely new design and fabricate it. Thus, one of ordinary skill in the art could create new resistances with a resistor already formed simply by shorting, or connecting, nodes together.
These references further show that Examiner was not using hindsight, rather, Examiner rational was based upon the knowledge of ordinary skill in the art before the effective filing date of the current application. Which is now evidenced by the additional prior art.
Applicant’s second argument is that one would not be motivated to modify Tan such that one shorts two contacts together. 
This argument is not persuasive. As evidenced by the totality of prior art references, one of ordinary skill in the art understands that when making a resistor with multiple taps, e.g. a voltage divider, that not all the resistors are fabricated with the same resistance. One of ordinary skill in the art understands that there are always manufacturing difference, e.g. tolerances, in the resistances of the resistors. In order to account for this one could trim the resistor string by connecting, or disconnecting, the resistors together. Additionally, or alternatively, one could create a single resistor design, and then create, or remove, connections between the segments of the resistor to create either a plurality of resistors of different values, and/or a plurality of resistor ladders where each of the resistor ladders has different values.
Thus, based upon the above, Applicant’s arguments are not persuasive.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822